t c memo united_states tax_court william edward schramm and stella logan sherrouse petitioners v commissioner of internal revenue respondent docket no filed date william edward schramm and stella logan sherrouse pro sese caroline r krivacka for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax after a concession by 1the deficiency was determined on the basis of respondent’s erroneous calculation of petitioners’ gross_income respondent the amount of the deficiency in dispute is approximately dollar_figure the issues for decision are whether william edward schramm petitioner was a statutory employee2 of nova southeastern university nsu during the taxable_year and whether petitioners are entitled to deduct claimed business_expenses of dollar_figure pertaining to petitioner’s employment with nsu on schedule c as profit or loss from a business or whether such expenses should be reported on schedule a as itemized_deductions for taxable_year unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in tennessee petitioner was an adjunct professor at nsu during and taught online courses in economics from to petitioner taught to online courses per year for nsu nsu and petitioner entered into a separate employment contract with 2the term statutory_employee means an individual described in sec_3121 a common_law_employee cannot be a statutory_employee regard to each course that petitioner taught during the period of each contract was weeks as a condition of his employment nsu required petitioner to follow various employment policies including a sexual harassment policy a drug policy and a conflict of interest policy nsu paid petitioner a fixed amount for each course that he taught in petitioner received dollar_figure from nsu nsu provided petitioner with a syllabus for each course he taught that specified the material that was to be covered petitioner prepared another more detailed syllabus to set forth specifics regarding the class such as the assignments and examinations petitioner established his own work hours and was able to perform his work from any location via a computer with an internet connection however nsu set the course dates which established the period within which petitioner’s classes were to begin and conclude nsu also supplied the web site interface that was used for each course petitioner taught and the services necessary to register and enroll students in the courses following the completion of a course petitioner was required to submit to nsu a report that included an evaluation of his students’ learning nsu issued petitioner a form_w-2 wage and tax statement relating to his employment with the university during on the form_w-2 nsu did not check box to indicate that petitioner was a statutory_employee nsu withheld federal income taxes and employment_taxes from the wages it paid to petitioner during the taxable_year on or about date petitioner wrote to nsu requesting clarification of his employment status with the university on date nsu’s payroll manager linda trosper ms trosper sent him a letter advising him that nsu classifies all of its adjunct professors including petitioner as employees and not as statutory employees or independent contractors nsu’s decision regarding the classification of employees was in conformity with an ss-8 ruling3 the internal_revenue_service irs issued on date regarding another adjunct professor who taught online courses at nsu in that ss-8 ruling the irs determined that the adjunct professor was a common_law_employee and therefore was not a statutory_employee in her letter to petitioner ms trosper indicated that she agreed with the irs’ decision in the ss-8 ruling to classify adjunct professors as employees on their federal_income_tax return petitioners reported the amounts petitioner received from nsu as business income on schedule c profit or loss from business rather than 3form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding is used by a firm or worker to request a determination or ruling letter regarding a worker’s federal employment_tax status on line of the return as wages salaries tips etc in addition petitioners claimed business_expenses on schedule c totaling dollar_figure which were related to petitioner’s employment with nsu opinion an individual performing services as an employee may deduct expenses_incurred in the performance of services as an employee as miscellaneous_itemized_deductions on schedule a itemized_deductions to the extent the expenses exceed percent of the taxpayer’s adjusted_gross_income sec_62 sec_63 d a and b a itemized_deductions may be limited under sec_68 and may have alternative_minimum_tax implications under sec_56 an individual who performs services as an independent_contractor is entitled to deduct expenses_incurred in the performance of services on schedule c and is not subject_to limitations imposed on miscellaneous_itemized_deductions a statutory_employee under sec_3121 is not an employee for purposes of sec_62 and may deduct business_expenses on schedule c see rosemann v commissioner tcmemo_2009_185 see also revrul_90_93 1990_2_cb_33 petitioners argue that petitioner was an independent_contractor or statutory_employee in and is thereby entitled to deduct business_expenses on schedule c respondent contends that petitioner was a common_law_employee in and that his unreimbursed employee_expenses are thus properly reportable on schedule a subject_to the 2-percent-of-adjusted-gross-income limitation an individual qualifies as a statutory_employee under sec_3121 only if the individual is not a common_law_employee pursuant to sec_3121 see 117_tc_263 rosemann v commissioner supra sec_3121 provides that an employee is any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee because an individual qualifies as a statutory_employee only if the individual is not a common_law_employee we will first decide whether petitioner was a common_law_employee of nsu common_law_employee although the income_tax treatment of a taxpayer’s trade_or_business expense deductions under sec_62 depends on whether the taxpayer is ‘ performing services as an employee’ subtitle a of the internal_revenue_code does not define ‘employee’ rosato v commissioner tcmemo_2010_39 under these circumstances we apply common_law rules to determine whether the taxpayer is an employee weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir rosato v commissioner supra whether an individual is an employee must be determined on the basis of the specific facts and circumstances involved 89_tc_225 affd 862_f2d_751 9th cir 64_tc_974 relevant factors include the degree of control exercised by the principal which party invests in the work facilities used by the worker the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship the relationship the parties believed they were creating and the provision of employee_benefits see 503_f2d_423 2d cir ewens miller inc v commissioner supra pincite weber v commissioner supra pincite we consider all of the facts and circumstances of each case and no single factor is determinative ewens miller inc v commissioner supra pincite weber v commissioner supra pincite although the determination of employee status is to be made by common_law concepts a realistic interpretation of the term employee should be adopted and doubtful questions should be resolved in favor of employment in order to accomplish the remedial purposes of the legislation involved 900_f2d_49 5th cir see donald g cave a profl law corp v commissioner tcmemo_2011_48 degree of control the degree of control that the principal exercises over the worker has been referred to as the crucial test in making the determination see 538_us_440 rosato v commissioner supra the degree of control necessary to find employment status varies with the nature of the services provided by the worker weber v commissioner supra pincite potter v commissioner tcmemo_1994_356 to retain the requisite degree of control the principal need not actually direct or control the manner in which the services are performed it is sufficient if the principal has the right to do so weber v commissioner supra pincite potter v commissioner supra sec_31 c -l b employment_tax regs where the inherent nature of the job mandates an independent approach a lesser degree of control exercised by the principal may result in a finding of an employer-employee status see potter v commissioner supra bilenas v commissioner tcmemo_1983_661 finding that an untenured college professor who taught on a course-by-course basis was a common_law_employee of the university it is clear that the inherent nature of petitioner’s position as an adjunct professor calls for him to follow an independent approach in teaching his classes however we believe that nsu either exercised appropriate control_over petitioner or had the authority to exercise it in a manner sufficient to render him an employee of the university for each course petitioner taught nsu dictated the textbook that he was required to use the subjects that had to be covered and the duration of the course in addition nsu managed the enrollment of students and supplied the web site interface used to facilitate instruction in online courses nsu also required petitioner to follow several of its employment policies including those dealing with sexual harassment drug use and conflicts of interest it is also of great significance that nsu regarded petitioner as an employee rather than as an independent_contractor see bilenas v commissioner supra although nsu did not supervise the minute details of petitioner’s work we find that it did exercise the requisite degree of control necessary to establish an employer-employee relationship with him this factor weighs heavily in favor of a finding that petitioner was a common_law_employee of nsu investment in facilities the fact that a worker provides his or her own tools or owns a vehicle that is used for work is indicative of independent_contractor status ewens miller inc v commissioner t c pincite in addition maintenance of a home_office is consistent with independent_contractor status although alone it does not constitute sufficient basis for a finding of independent_contractor status colvin v commissioner tcmemo_2007_157 affd 285_fedappx_157 5th cir lewis v commissioner tcmemo_1993_635 nsu bears the cost of maintaining a staff for recruitment registration and recordkeeping related to students and it provides the servers and support required to maintain the online classroom petitioner’s investment is not substantial consisting of a computer and office supplies maintenance of an internet connection and the use of a portion of his home as an office petitioner’s investment in facilities was insubstantial and thus insufficient to render him an independent_contractor as a result we find that this factor is supportive of petitioner’s classification as a common_law_employee opportunity for profit or loss the opportunity for profit or loss indicates nonemployee status simpson v commissioner supra pincite rosato v commissioner tcmemo_2010_39 petitioner lacked significant opportunity for profit or loss because the amount of pay he received depended only upon the number of classes he taught see potter v commissioner supra the amount petitioner received for teaching a course was not subject_to fluctuation and was paid to him in exchange for his working within predetermined starting and ending dates which were not subject_to change the fact that the wages petitioner received were not subject_to change and that the duration of the classes was fixed left him with no more than a negligible risk of loss when a worker’s risk of loss is negligible this factor weighs in favor of a determination of employee status see colvin v commissioner supra the greater risk of profit or loss remained with nsu whose revenue necessarily fluctuated on the basis of the number of students enrolled relative to the costs involved in running a university right to discharge the employment relationship between nsu and petitioner is governed by a separate contract established for each class section he taught copies of the employment contracts were not made a part of the record before the court therefore we cannot determine with certainty whether the contracts provided the university with the express right to terminate petitioner’s employment at any time however employers typically have the right to terminate employees at will 55_tc_142 colvin v commissioner supra furthermore because the parties entered into a contract for each specific course nsu could have ended its long-term relationship with petitioner by electing not to renew the contracts for further courses in addition petitioner has failed to provide any evidence to indicate that nsu would be liable for breach of contract if it chose to terminate the relationship before the contract expired as a result we find that this factor supports the finding that petitioner was a common_law_employee work is part of principal’s regular business where work is part of the principal’s regular business it is indicative of employee status simpson v commissioner t c pincite rosato v commissioner supra as an educational_institution nsu’s regular business involves the education of students and the evaluation of their work petitioner was hired to further nsu’s regular business in that he taught specific courses and then evaluated the students’ learning in each course petitioner’s services were clearly an important part of nsu’s primary business therefore we find that this factor supports petitioner’s classification as a common_law_employee permanency of relationship permanency of a working relationship is indicative of an employer-employee relationship rosemann v commissioner tcmemo_2009_185 in contrast a transitory work relationship may weigh in favor of independent_contractor status ewens miller inc v commissioner t c pincite petitioner was employed by nsu from to and taught to online courses per year during that period although nsu and petitioner entered into a separate employment contract with regard to each course that petitioner taught petitioner maintained a consistent employment relationship with nsu over a period of many years petitioner and nsu’s decision to continually renew petitioner’s contract for more courses indicates that a certain level of stability and continuity existed in their employment relationship although the contractual arrangement between the parties did not create an explicit permanent employment relationship the relationship in practice was continuing in nature therefore we find that this factor weighs in favor of petitioner’s being classified as an employee furthermore even if we were to determine that this factor supported petitioner’s classification as an independent_contractor it alone would not be sufficient to preclude a finding that he was an employee at nsu on the basis of the other factors examined see potter v commissioner tcmemo_1994_ relationship the parties thought they created the record indicates that petitioner and nsu considered their relationship to be that of an employer and an employee nsu withheld federal income taxes and employment_taxes from the wages it paid to petitioner the withholding of taxes is consistent with a finding that an individual is a common_law_employee rosato v commissioner tcmemo_2010_39 lewis v commissioner tcmemo_1993_635 in addition nsu issued petitioner a form_w-2 for the tax_year in question on which it did not check box to indicate an intention to classify petitioner as a statutory_employee furthermore nsu’s payroll manager personally informed petitioner that the university classified him as a common_law_employee before petitioners filed their federal_income_tax return altogether it is clear that the parties believed that they had established an employer-employee relationship this factor weighs in favor of petitioner’s being treated as a common_law_employee provision of employee_benefits benefits such as health insurance life_insurance and retirement plans are typically provided to employees by an employer weber v commissioner t c pincite petitioner contends that nsu offers such benefits to other categories of workers but it neither offered nor provided them to petitioner however aside from his testimony at trial petitioner offered no evidence to substantiate his contention as a result while we find that this factor supports petitioner’s status as an independent_contractor we decline to place much weight on it in making our ultimate determination on account of the lack of evidence in the record see potter v commissioner supra on the basis of a careful consideration of the foregoing factors in the light of the facts and circumstances particular to this case we hold that petitioner was a common_law_employee of nsu for the taxable_year furthermore because we have found that petitioner was a common_law_employee of nsu during we also hold that he was not a statutory_employee under sec_3121 see ewens miller inc v commissioner t c pincite petitioners’ deductions an individual may deduct unreimbursed employee business_expenses as miscellaneous_itemized_deductions on schedule a but only to the extent that the expenses exceed percent of the individual’s adjusted_gross_income see sec_62 sec_67 and b a a statutory_employee may deduct business_expenses incurred on schedule c and thereby avoid the schedule a limitation rosemann v commissioner supra because we have held that petitioner was a common_law_employee and not a statutory_employee of nsu during the taxable_year petitioners’ claimed business_expenses of dollar_figure must be reported on schedule a as miscellaneous_itemized_deductions and thus are deductible only to the extent that they exceed percent of petitioners’ adjusted_gross_income to reflect the foregoing decision will be entered under rule
